IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                        )
                                         )
                                         )
           v.                            )
                                         )     I.D. No. 2005000034
                                         )
JOHN HERBERT                             )
                                         )
                                         )
           Defendant.                    )


                        Submitted: October 13, 2022
                        Decided: November 21, 2022

                                 ORDER


     Upon Consideration of Defendant’s Motion for Judgment of Acquittal
                                 DENIED


Nicholas R. Wynn, Esquire, Deputy Attorney General, DEPARTMENT OF
JUSTICE, Wilmington, Delaware. Attorney for the State of Delaware.


James E. Liguori, Esquire, LIGUORI & MORRIS, Dover, Delaware. Attorney for
Defendant John Herbert.




BUTLER, R.J.
      On this 21st day of November 2022, in consideration of Defendant John

Herbert’s motion for judgment of acquittal, it appears to the Court that:

      1. The Defendant was estranged from his wife (“Mother”) and had taken up

residence in an apartment a short distance from the family abode. When his then 4-

year-old daughter (“Daughter”) came home from a visit with the Defendant, she told

Mother that she had touched the Defendant’s penis. Using her cell phone camera,

Mother videoed Daughter explaining the touching and this video was buttressed by

a later video recording at the Children’s Advocacy Center (“CAC”). Both videos

were played to the jury.

      2. The Defendant was charged with Unlawful Sexual Contact First Degree

(“USC 1”)1 and Sexual Abuse of a Child by a Person in a Position of Trust,

Authority, or Supervision Second Degree (“Child Sexual Abuse II”).2 Daughter

testified at trial but did not recount the incident from the witness stand. The CAC

interview became the centerpiece of the evidence against the Defendant.

      3. The Defendant testified, admitting that Daughter touched his penis, but

denying that such touching was “sexual in nature.” Rather, Defendant testified that

the child was simply curious and that he and Mother had previously agreed that


1
  See 11 Del. C. § 769(a)(3) (2010) (“A person is guilty of [USC 1] when: [t]he
person intentionally has sexual contact with another person who is less than 13 years
of age . . . .” (formatting omitted)).
2
  See id. § 778A(1) (2022) (“A person is guilty of [Child Sexual Abuse II] when the
person [i]ntentionally has sexual contact with a child . . . .” (formatting omitted)).
                                          1
Daughter’s curiosity should not be discouraged as it may have deleterious effects on

her views of sex in the future. Mother disputed that any such previous discussion

had happened. The Defendant also introduced character witnesses who had known

him for many years and were quite certain that he could not be guilty of the offenses

alleged.

      4. The jury concluded otherwise and convicted the Defendant as charged.3

      5. Motions for judgment of acquittal are governed by Rule 29.4 Rule 29 says

that the motion should be granted “if the evidence is insufficient to sustain a

conviction” of such offenses. 5 In this case, the jury found the evidence sufficient to

sustain a conviction. While Defendant urges that the Court has the power to reverse

the jury’s conclusion, the best he can offer is that “the evidence does not show the

permitted touchings were sexual in nature.” 6 This, however, was the central issue

of the trial and the jury found otherwise. He thus asks the Court to substitute its

view of the evidence for the jury’s.




3
  See generally id. § 769(a)(3); id. § 4205A(d)(1) (2012) (“Notwithstanding any
provision of this chapter or any other laws to the contrary, the Superior Court, upon
the State’s application, shall sentence a defendant convicted of [USC 1] to not less
than 5 years to be served at Level V if the victim of the crime is a child less than 7
years of age.” (formatting omitted)); id. § 778A(1).
4
  Del. Super. Ct. Crim. R. 29.
5
  Id.
6
  Def.’s Mot. for J. of Acquittal, D.I. 62 ¶ 3.
                                           2
      6. The Defendant testified that the touching was not intended to be sexual in

nature. He produced character witnesses who cast doubt on whether he would have

done such a thing. Indeed, the Defendant’s subjective intent was the subject of

substantial briefing in limine and a Court ruling that it is the State’s burden to prove

the touching was intended by the Defendant to be sexual in nature. 7 Defendant

makes no argument that there was some defect in the jury instructions; the

instructions were vetted by counsel beforehand and consistent with the Court’s in

limine ruling.

      7. The evidence was contradictory, but one version would have the Defendant

guilty as charged. That is the version the jury accepted. The jury is the “judge” of

the facts, not the Court. 8 The jury found that the Defendant’s behavior was “sexual

in nature” and the Defendant was guilty as charged. Recognizing that this was the

key issue upon which the case was tried and the key issue the jury had to determine,

it would be inappropriate for the Court to now overturn the jury’s findings; the Court

will not do so.

      8. For the foregoing reasons, Defendant’s motion for judgment of acquittal is

DENIED.


7
  See State v. Herbert, 2022 WL 811185 (Del. Super. Ct. Mar. 17, 2022).
8
 Bradley v. State, 193 A.3d 734 (Del. 2018) (“[T]he jury is the sole trier of fact
responsible for determining witness credibility, resolving conflicts in testimony and
for drawing any inferences from the proven facts.” (internal quotation marks
omitted)).
                                           3
IT IS SO ORDERED.




                        Charles E. Butler, Resident Judge




                    4